Smith, G. J.
(specially concurring).
I concur in holding that the warrant authorized the search only of the building, but think the evidence was competent, and my views relative thereto will be found *180in my dissenting opinion in Owens v. State, 98 So. 233, not yet [officially] reported. The evidence points no more to the guilt of the appellant than it does toward the guilt of a number of other persons, and consequently is insufficient to support the verdict, for which reason I think the judgment should be reversed.